Per Curiam.
This proceeding is brought'under G. L. Chap. 175, to locate the division line between the town of Morgan and the town of Brighton. The commissioners heretofore appointed pursuant to the statute have filed their report establishing the line, and no objection being made thereto and no question of law arising thereon, the line as' established is conclusive.

Judgment that the report of the commissioners is accepted; that the line therein established as the division line between the towns is, and shall be, the division line between them; and that 
*508
the petitioner recover its costs. It is ordered that the commissioners mark such division line and make record thereof in the manner required by statute, and that the expense of so doing shall be borne equally by said towns.